DETAILED ACTION
Applicant’s election of species II, claims 9-20 and newly added claims 21-28 filed on 12/31/20 have been acknowledged and entered. By this election, claims 1-8 are cancelled; claims 9-20 and newly added claims 21-28 are pending in the application.
However, the species II has the Embodiment of Fig 1B is directed to claims 9-27; and newly added claim 28 is directed to other embodiment of Fig. 9B or Fig. 14 but not in the Embodiment of Fig. 1B.  Accordingly, newly added claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The office action of the examination of claims 9-27 is set forth below.

Claim Objections
Claim 26 is objected to because of the following informalities: 
In claim 26, line 6, the limitation of “…the first bottom surface is below the second bottom surface.” should be changed to --the second bottom surface is below the first bottom surface.--, because bases on Fig. 1B shows wherein the first conductive feature 138 spans a height less than that of the second conductive feature 136; the first conductive feature 138 includes a first top surface and a first bottom surface; the second conductive feature 136 includes a second top surface and a second bottom surface; the first top surface and the second top surface are coplanar; and the second bottom surface is below the first bottom surface. However, the Fig. 1B does not show the first bottom surface is below the second bottom surface as claimed.  
second bottom surface is below the first bottom surface.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, 15, 22, 24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (8,659,090).
Regarding claims 9 and 21, Huang (Fig. 7) discloses an integrated circuit (IC) structure, comprising: a fin active region 32 on a semiconductor substrate 20 (Fig. 1, column 1, lines 48-61); a metal gate stack (24, 26) on the fin active region 32 and having a gate dielectric layer 24 and a gate electrode 26; a source 30 and a drain 28 on the fin active region 32, wherein the metal gate stack spans from the source 30 to the drain 28; an interlayer dielectric (ILD) layer 40 disposed on the source 30 and the drain 28, wherein the ILD layer 40 surrounds the metal gate stack (24, 26) and wherein the gate electrode 26 has a top surface being coplanar with a top surface of the ILD layer 40 (Fig. 3); a dielectric capping layer 50 disposed on the top surface of the ILD layer 40 and the top surface of the metal gate stack (24, 26) (Fig. 4), wherein the dielectric capping layer 50 contacts the gate electrode 26, and wherein the dielectric capping layer 50 extends over the metal gate stack (24, 26) from a first portion of 

Regarding claims 12 and 23, Huang (Fig. 7) discloses an integrated circuit (IC) structure, comprising: a fin active region 32 on a semiconductor substrate 20 (Fig. 1, column 1, lines 48-61); a metal gate stack (24, 26) on the fin active region 32 and having a gate dielectric layer 24 and a gate electrode 26; a source 30 and a drain 28 on the fin active region 32, wherein the metal gate stack spans from the source 30 to the drain 28; an interlayer dielectric (ILD) layer 40 disposed on the source 30 and the drain 28, wherein the ILD layer 40 surrounds the metal gate stack (24, 26) and wherein the gate electrode 26 has a top surface being coplanar with a top surface of the ILD layer 40 (Fig. 3); a dielectric capping layer 50 disposed on the top surface of the ILD layer 40 and the top surface of the metal gate stack (24, 26) (Fig. 4), wherein the dielectric capping layer 50 contacts the gate electrode 26, and wherein the dielectric capping layer 50 extends over the metal gate stack (24, 26) from a first portion of the ILD layer 40 on one side of the metal gate stack (24, 26) to a second portion of the ILD layer 40 on an opposing side of the metal gate stack (Fig. 4); a first conductive feature 62 and a second conductive feature (60,48,44) formed in the ILD layer 40 and being aligned on the source 30 and the drain 28, respectively; and a dielectric material layer 52 surrounding the first and second conductive features, wherein the dielectric capping 50 layer extends from a first portion of the dielectric material layer 52 on a sidewall of the first conductive feature 62 to a second portion of the dielectric material layer 52 on a sidewall of the second conductive feature (60,48,44); and the second conductive feature (60,48,44) contacts the drain 28 (Fig. 7).   


Regarding claim 22, Huang (Fig. 7) discloses wherein the first conductive feature 62 is isolated from the source 30 by the ILD layer 40.  

Regarding claims 24 and 27, Huang (Fig. 7) discloses wherein the first conductive feature 62 is isolated from the source 30 by a second dielectric material layer 36 surrounded by the first dielectric material layer 52 and inserted between the first conductive feature 62 and the source 30; and the second dielectric material layer 36 is different from the first dielectric material layer 52 in composition (column 2, lines 11-25 and lines 60-62).  

Regarding claim 26, Huang (Fig. 7) discloses wherein the first conductive feature 62 spans a height less than that of the second conductive feature (60, 48, 44); the first conductive feature 62 includes a first top surface and a first bottom surface; the second conductive feature (60, 48, 44) includes a second top surface and a second bottom surface; the first top surface and the second top surface are coplanar; and the second bottom surface is below the first bottom surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (8,659,090) in view of Lin et al. (2014/0273366).
Regarding claims 10 and 16, Huang discloses all the claimed limitations except for the first and second conductive features includes a glue layer and a bulk metal being wrapped by the glue layer.   
Lin (Figs. 11-13) discloses each of the first and second conductive features includes a glue layer 124 and a bulk metal 130 being wrapped by the glue layer 124; the glue layer 124 includes a titanium film and a titanium nitride film (Fig. 13, [0026]); and the bulk metal 130 includes tungsten ([0031]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Huang by forming a glue layer and a bulk metal being wrapped by the glue layer; the glue layer includes a titanium film and a titanium nitride film; and the bulk metal includes one of tungsten, copper, aluminum for the intended use as a matter of design choice, as taught by Lin (see Fig. 13, [0026] and [0031]).

Regarding claim 17, as discussed the combination above, Lin (Figs. 11-13) discloses wherein the glue layer 124 continuously extends to separate the bulk metal 130 of the first conductive feature 134 from the dielectric material layer 120 (Fig. 13).  
  
Claims 11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (8,659,090) in view of Tsuchiya et al. (2008/0211034).
Regarding claims 11 and 20, Huang discloses all the claimed limitations except for further comprising a doped well of a first-type conductivity, wherein the source and the drain have a second-type of conductivity and are disposed in the doped well; a portion of the active region functions as a channel, the channel is underlying the metal gate stack has the first-type of conductivity; and the 
Tsuchiya (Fig. 21) discloses further comprising a doped well 4A of a first-type conductivity (n-well), wherein the source 5a and the drain 5b have a second-type of conductivity (p+) and are disposed in the doped well 4A; a portion of the active region functions as a channel, the channel is underlying the metal gate stack (11, 26a, 26b) has the first-type of conductivity (n); and the source 5a, the drain 5b, the channel and the metal gate stack are configured to be components of a field-effect transistor (Fig. 21, [0005]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Huang by forming a doped well of a first-type conductivity, wherein the source and the drain have a second-type of conductivity and are disposed in the doped well; a portion of the active region functions as a channel, the channel is underlying the metal gate stack has the first-type of conductivity; and the source, the drain, the channel and the metal gate stack are configured to be components of a field-effect transistor because such a forming the different design can vary depending upon the efficiency of the device in a particular application, as taught by Tsuchiya (see Fig. 21).

Regarding claims 19, as discussed the combination above, Tsuchiya (Fig. 21) discloses further comprising a silicide layer 26b disposed on and self-aligned with the metal gate stack (11, 26a).  

Allowable Subject Matter
Claims 13-14, 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERESA T DOAN/Primary Examiner, Art Unit 2814